Citation Nr: 1201864	
Decision Date: 01/18/12    Archive Date: 01/30/12

DOCKET NO.  11-25 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel






INTRODUCTION

The Veteran served on active duty in the Air Force from December 1951 to January 1956.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  As a result of the Veteran's military occupational specialty (MOS) which was that of an air traffic control radar repairman, he sustained acoustic trauma.  

2.  The Veteran has provided competent and credible history of having experienced at least some degree of hearing loss and tinnitus since service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred during active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2011).

2.  Tinnitus was incurred during active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In light of the favorable action taken herein, discussion of whether VA has met its duties of notification and assistance is not required, and deciding the appeal at this time is not prejudicial to the Veteran.

II.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

For VA purposes, impaired hearing will not be considered to be a disability unless the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Even though disabling hearing loss is not demonstrated at separation, a veteran may, nevertheless, establish service connection for a current hearing disability by submitting evidence that a current disability is related to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

Here, the Veteran's DD 214 establishes that his MOS during service was that of an air traffic control radar repairman.  VA Fast Letter 10-35 (September 2010) includes a Duty MOS Noise Exposure Listing, which establishes that job listings associated with radar systems are presumed to be exposed to high noise exposure.  Accordingly, the Veteran's in-service exposure to acoustic trauma is conceded.  [In this regard, the Board also finds that the claims folder contains no evidence that the Veteran was exposed to acoustic before or after his active duty.  In fact, an August 1953 treatment record notes that the Veteran worked in a food plant prior to service.  Also, at an August 2009 VA audiological examination, the Veteran stated that he had post-service employment as an electrician and a teacher.]  

According to service treatment records (STRs), the December 1951 enlistment and December 1955 separation examinations disclose normal 15/15 (whispered voice) hearing bilaterally.  The assessments of the Veteran's ears were normal.  

According to post-service medical records, the Veteran first complained of decreased hearing in July 2003.  In July 2009, bilateral sensorineural hearing loss was first diagnosed.  The clinician noted that the onset of the Veteran's tinnitus was "years" ago.  The audiologist did not offer an opinion regarding the etiology of the hearing loss or tinnitus.

An August 2009 VA audiological examination report indicates that the Veteran had a mild to moderately severe sensorineural hearing loss bilaterally.  The audiologist reviewed the claim file and noted that the STRs only disclosed a whisper test on the Veteran's enlistment and separation examinations.  The Veteran again reported in-service exposure to aircraft and post-service employment as an electrician and a teacher.  He reported tinnitus since service.  The audiologist determined that the tinnitus is related to the hearing loss.  She acknowledged the Veteran's exposure to excessive noise during service but indicated that she was unable to conclude that the in-service noise exposure did or did not cause his hearing loss and tinnitus.  

As this discussion illustrates, the Veteran was exposed to acoustic trauma during this active duty as a result of his in-service responsibilities as an air traffic control radar repairman.  In addition, recent medical evidence reflects a bilateral hearing loss disability as defined by 38 C.F.R. § 3.385, and tinnitus has been diagnosed.  

The claims file contains no medical opinion as to whether the Veteran's diagnosed hearing loss and tinnitus are related to his active duty.  Although the August 2009 examining VA audiologist opined that the Veteran's tinnitus was related to his hearing loss, she was unable to express an opinion as to whether his hearing loss was related to his service without resort to speculation.  The examiner noted that the Veteran's hearing status at enlistment and separation was "unknown."  

The Board is cognizant of the decades that have elapsed before a hearing loss disability and tinnitus were first shown.  While the Veteran's separation examination is negative of any complaints of, treatment for, or diagnosis of bilateral hearing loss or tinnitus, he has asserted that he first noticed both tinnitus as well as hearing difficulties during service.  He also maintains that his hearing has gradually worsened over the years since discharge and that he has experienced tinnitus since service.  The Veteran is not competent to provide an opinion as to a diagnosis of a hearing loss disability as defined by 38 C.F.R. § 3.385, but his statements as to the presence of some degree of hearing loss and tinnitus since service are deemed competent and credible evidence in support of his claims.  Jandreau, supra.  Such assertions are particularly probative in light of the Veteran's conceded in-service acoustic trauma from his military duties as an air traffic control radar repairman.  

Accordingly, the Board finds that the Veteran's contentions that he has experienced hearing loss and tinnitus since service provide competent and credible evidence of continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  On this basis, the Board resolves reasonable doubt in favor of the Veteran and concludes that service connection for both bilateral hearing loss and tinnitus is warranted.  See 38 U.S.C.A. §§ 1110, 1131, 3.385, 5107(b); 38 C.F.R. §§ 3.102, 3.303.

ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.


____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


